Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 have been amended and claim 23 has been cancelled.

Allowable Subject Matter
Claims 5-8, 10-22, 24-28 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elias( US20080101385) in view in view of Gu (US 20130250966).

Elias teaches a method of providing route advertisements to provider edge devices, the method comprising:
 receiving, from a first provider edge device on a virtual private network (Fig 1 “104 PE Router”, [0011] “The MPLS network 105 provides reachability between the PE routers 104 for exchanging packet traffic between the CE routers 102 belonging to the same Virtual Private Network (VPN)”), a first route advertisement (Fig. 2 “206”, [0014] “advertise the routing update in step 206 to the RR 110 (see Step C in FIG. 1). The routing update includes among other things an Export Routing Target (RT) and routing attributes that could effect changes to a Virtual Routing and Forwarding (VRF) table of one or more PE routers in the communication system 100 of FIG. 1. Upon receiving the routing update in step 206”);
 extracting, from the first route advertisement, a virtual network identifier; determining whether a datastore associating provider edge devices with virtual network identifiers includes a record comprising the virtual network identifier ([0014] “Upon receiving the routing update in step 206, the RR 110 filters the routing update in step 208 by matching the Export RT to one or more Import RTs stored in the ,
in response to determining that the datastore includes a record comprising the virtual network identifier (Fig. 2 “210”, [0014] “Thus the RR 110 in step 210 re-advertises the routing update only to PE routers 104 associated with an Import RT that matches the Export RT (see Step D in FIG. 1)”),
 the record comprising the virtual network identifier being included in the datastore based on a previous route advertisement (Fig. 2 “202”, [0013] “Method 200 begins with step 202 in which each of the PE routers 104 advertise their respective Import Route Targets (RTs) to a corresponding RR 110 (see Step A in FIG. 1). In step 202 the RR 110 stores the Import RTs to filter routing updates. Each of the Import RTs can correspond to one or more Virtual Private Networks (VPNs)”):
 identifying, based on the record, the second provider edge device on the virtual private network associated with the virtual network identifier (Fig. 2 “210”, [0014] “Thus the RR 110 in step 210 re-advertises the routing update only to PE routers 104 associated with an Import RT that matches the Export RT (see Step D in FIG. 1)”);
 and transmitting, to the second provider edge device, the first route advertisement (Fig. 2 “210”, [0014] “Thus the RR 110 in step 210 re-advertises the routing update only to PE routers 104 associated with an Import RT that matches the Export RT (see Step D in FIG. 1)”).

Elias does not explicitly teach a first identifier associated with the first provider edge device, and a second identifier associated with a second provider edge device.
However, Gu teaches a first identifier associated with the first provider edge device, and a second identifier associated with a second provider edge device ([0029] “the service identifier of the first device includes the logic domain identifier of the first device and the device identifier of the first device, and the service identifier of the second device includes the logic domain identifier of the second device and the device identifier of the second device”, [0028] “the logic domain includes the 3-layer virtual private network (L3VPN) and the 2-layer virtual private network (L2VPN), of which L2VPN includes the virtual private LAN service (VPLS) and the virtual private wire service (VPWS). Preferably, the logic domain identifier includes a route target (RT), a route distinguisher (RD), a virtual private LAN service identifier (VPLS ID), an attachment identifier (AI) and/or an attachment circuit identifier (ACI), etc”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Elias to incorporate the teachings of Gu. One of ordinary skill in the art would have been motivated to make this modification in order to allow an increase in efficient routing.

Regarding claim 2, Elias teaches further comprising:
 identifying a route advertisement including the virtual network identifier ([0014] “Upon receiving the routing update in step 206, the RR 110 filters the routing update in step 208 by matching the Export RT to one or more Import RTs stored in the .
Elias does not explicitly teach second route advertisement, and transmitting, to the first provider edge device, the second route advertisement.

However, Gu teaches second route advertisement (Fig. 3 “RR”, Fig 4 “RR”, [0036] “Preferably, the first device may also transmit the BGP protocol message to the second device”), and transmitting, to the first provider edge device, the second route advertisement (Fig. 3 “RR”, Fig 4 “RR”, [0036] “Preferably, the first device may also transmit the BGP protocol message to the second device. The BGP protocol message carries the service identifier of the first device. The second device establishes a corresponding relationship between the first device and the second device according to the service identifier of the first device and the service identifier of the second device. The second device distributes an MPLS label for the corresponding relationship. Preferably, in this embodiment, the BGP protocol message is a BGP UPDATE message as defined in RFC4271 of the Internet Engineering Task Force (IETF)”, Note: second device is “first provider edge device”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Elias to incorporate the teachings of Gu. One of ordinary skill in the art would have been motivated to make this modification in order to allow an increase in efficient routing.
further comprising: refraining from transmitting the first route advertisement to a third provider edge device that is not included in the record ([0014] “Upon receiving the routing update in step 206, the RR 110 filters the routing update in step 208 by matching the Export RT to one or more Import RTs stored in the RR. The RR 110 will not re-advertise the routing update to PE routers 104 associated with Import RTs which do not match the Export RT. Thus the RR 110 in step 210 re-advertises the routing update only to PE routers 104 associated with an Import RT that matches the Export RT (see Step D in FIG. 1)”, the RT is analogous to VNI).
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elias in view of Gu as applied to claims 1-3 above, and further in view of Toyozumi et al.(US20210006485 herein after Toyozumi).

Regarding claims 4, 18, Elias and Gu does not teach wherein the virtual network identifier comprises a virtual extensible local area network (VXLAN) network identifier.
Toyozumi teaches wherein the virtual network identifier comprises a virtual extensible local area network (VXLAN) network identifier ([0039] ““Community (VPN identification information)” refers to additional information added to the route information, and here, VXLAN Network ID (VNI), which is information for identifying E-VPN in the VXLAN, is set”).
. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, have been considered but are moot because the new ground of rejection.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.F./Examiner, Art Unit 2411        

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411